id office uilc cca_2010042010340317 ---------------- number release date from ------------------- sent tuesday date am to -------------------- cc ------------------------ subject failed sec_1221 and sec_1256 hedge identifications taxpayer is in the commodity x business buying inventory processing it and then selling such to customers taxpayer filed a refund claim for several back years in which it claims to have erroneously treated as capital the gains and losses originally reported from certain asserted hedging_transactions the gains and losses arose from price-to-be-fixed ptbf supply contracts for commodity x and certain sec_1256 contracts exchange-traded options and futures with respect to commodity x the ptbf supply contracts were agreements in which taxpayer separately took delivery of commodity x that it recorded as inventory on its books at the current spot price the final price however was not locked-in till later rather than report the difference between the spot price and the final locked-in price as an adjustment of its inventory_accounting taxpayer accounted for any difference as capital_gain or loss gains and losses on the ptbf supply contracts and the exchange- traded option and future contracts were recognized on a realization basis faced with expiring capital losses taxpayer filed amended returns for back years seeking to recharacterize the gains and losses from the above transactions as ordinary taxpayer’s position is that the gains and losses on the ptfb contracts are ordinary because those amounts arose from inventory purchases covered under sec_1221 taxpayer further contends that it made a valid sec_1221 hedge identification of all of the above contracts and that it also validly identified the exchange- traded contracts as hedges under sec_1256 finally taxpayer alternatively contends that its failure to timely identify the transactions as hedges under sec_1221 and sec_1256 is excusable under the inadvertent error rule_of sec_1_1221-2 two years ago during a separate audit partly covering the refund claim period the service issued an information_document_request that questioned the nature of taxpayer’s commodity x hedging the auditor had highlighted that taxpayer board_of director minutes seemed to conflict with an initial audit interview in which taxpayer claimed that the company did not hedge its commodity x inventory the information_document_request also stated that the company had indicated that it had entered into speculative transactions taxpayer generally provided the blanket response -- no hedge accounting in response to the detailed tax hedging related inquiries for now we are only commenting on taxpayer’s hedging_transaction contentions as we have just begun to coordinate the sec_1221 and associated accounting issues with ---------- consistent with your preliminary views we find taxpayer’s claim for ordinary treatment based on the hedging rules to be without merit taxpayer’s various hedge-related contentions are discussed below additional facts are highlighted where relevant claimed hedge identifications under sec_1221 and sec_1256 consistent with its ongoing treatment of gains and losses on the ptfb and exchange- traded contracts as capital taxpayer apparently concedes that there is nothing in its books_and_records specifically identifying the transactions as hedges for federal_income_tax purposes rather taxpayer argues that certain non-tax specific public records are sec_1221 and sec_1256 identifications in particular taxpayer argues that it clearly identified the transactions and claims that all of its ptbf and exchange- traded futures contracts were economically managing commodity x pricing risk sec_1221 provides ordinary asset treatment for any hedging_transaction which is clearly identified as such before the close of the day on which it is acquired originated or entered into or such other time as the secretary may by regulations prescribe see also sec_1_1221-2 containing hedge identification language that mirrors sec_1221 sec_1_1221-2 requires that the identification be retained as part of the taxpayer’s books_and_records further the presence of the identification must be unambiguous sec_1_1221-2 the regulation further states that the identification of a hedging_transaction for financial_accounting or regulatory purposes is not unambiguous unless the books_and_records indicate the identification is also being made for tax purposes nothing in the facts reviewed suggests taxpayer satisfied the same day identification requirement or that hedge identifications were made for tax or any other purpose the public statement that taxpayer relies on does not mention tax or an identification of any type it simply reports that taxpayer will often hold a mix of exchange-traded contracts options and futures to hedge commodity x prices by contrast an annual report issued during the same time period states that taxpayer acquired various derivatives as investments or as economic hedges but that the derivatives were not designated as accounting hedges taken together the public documents establish that some but not all of taxpayer’s exchange-traded derivatives were entered into to economically hedge commodity x inventory the ptfb contracts were not considered hedges and taxpayer did not even designate the exchange-traded derivatives as hedges for financial_accounting purposes notably there is nothing in the information reviewed that suggests that tax hedging identifications were intended or made - consistent with the treatment of the transactions in taxpayer’s originally filed returns and consistent with the fact that only some were regarded as economic hedges moreover taxpayer’s contention that it made valid identifications is further undermined by its claim discussed below that it was unaware of the tax hedge identification requirements and that it did not develop an identification practice given that it is undisputed that the exchange-traded commodity x contracts were sec_1256 contracts and capital assets in taxpayer’s hands they were subject_to sec_1256 character treatment long-term_capital_gain or loss and short- term capital_gain or loss unless they were properly identified under sec_1256 as hedging_transactions sec_1256 provides that the hedging identification must be clearly made before the close of the day on which the transaction was entered into or such earlier time as the secretary may prescribe by regulations under sec_1_1256_e_-1 the hedging identification requirements of sec_1_1221-2 must be satisfied to be a valid sec_1256 identification given taxpayer did not make timely and valid identifications under sec_1_1221-2 sec_1256 identifications were also not made claimed inadvertent error generally the absence of an identification that satisfies the requirements of sec_1_1221-2 will be binding to establish the transaction is not a hedging_transaction however ordinary treatment of hedging_transactions under sec_1221 is permitted under an inadvertent error exception under sec_1_1221-2 a taxpayer may treat as ordinary the gain_or_loss from a transaction that would otherwise qualify as a hedging_transaction if generally the failure to identify the transaction was due to inadvertent error and all of the taxpayer’s hedging_transactions in all open years are being treated as ordinary notwithstanding taxpayer’s consistent and ongoing treatment of the ptfb and exchange-traded contracts as capital it contends that its failure to timely identify the contracts was attributable to inadvertent error not applicable under sec_1256 the bulk of the capital losses at issue arose from sec_1256 exchange-traded contracts although the sec_1256 regulations do not contain an inadvertent error exception taxpayer maintains that the sec_1221 inadvertent error exception is incorporated into sec_1256 so as to also excuse failed sec_1256 identifications to make its argument taxpayer’s simply misstates the language in the regulations the sec_1256 regulations do not incorporate the sec_1_1221-2 inadvertent error exception for failed identifications though they do pick up the separate inadvertent identification rule in sec_1_1221-2 so that inadvertently identified transactions are treated as not identified under sec_1256 see sec_1_1256_e_-1 sec_1_1256_e_-1 states that an identification of a hedging_transaction for purposes of sec_1256 must satisfy the requirements of sec_1_1221-2 as discussed above sec_1_1221-2 requires timely and clear unambiguous identification the sec_1256 regulations go on to say that an identification under sec_1_1221-2 is considered an identification under sec_1256 but notably does not state that the inadvertent error exception of sec_1221 excuses a failed identification under sec_1256 further sec_1_1256_e_-1 provides that an identification that does not satisfy all of the requirements of sec_1 f is treated as identified under sec_1256 but only for the narrow purpose of applying sec_1256 taxpayer misstated this rule to apply much more broadly than to deny capital_gains treatment as provided by sec_1256 there may be at least a couple reasons the sec_1256 regulations do not pick up the sec_1_1221-2 inadvertent error rule first sec_1221 instructs that the secretary shall prescribe regulations to address the treatment of non-identified hedging_transactions whereas sec_1256 states that a hedging_transaction must be clearly identified before the close of the day on which such transaction was entered into or such earlier time as the secretary may prescribe by regulations apart from the narrower statutory language in sec_1256 inadvertent error relief for failed sec_1256 identifications may have been thought undesirable because hedging_transaction identification also determines whether a sec_1256 contract is subject_to sec_1256 mark-to-market accounting given the special hindsight concerns that exist with mark-to-market accounting stricter identification procedures are especially warranted whatever the reason s however taxpayer has no legal basis for claiming that its failure to timely identify the sec_1256 contracts as hedging_transactions is cured by a claim of inadvertent error factual burden not satisfied since the ptfb contracts were not sec_1256 contracts taxpayer’s satisfaction of the inadvertent error exception could potentially excuse its failure to timely identify those transactions as hedges under sec_1221 taxpayer’s argument is relatively straightforward - it argues that it was inadvertent error not to have identified the ptfb and exchange-traded contracts because it was unaware of the need to identify the transactions as hedges for federal_income_tax purposes relying on service letter rulings that suggest that the term inadvertent means an accidental oversight or a result of carelessness taxpayer claims that it was accidental oversight not to apprize itself of the hedge identification rules taxpayer contends no practice to identify or not identify was developed at all but that if it had researched the law the gains and losses would have been treated as ordinary though taxpayer does not couch it as such it argues in essence that ignorance of the law is excusable inadvertent error under sec_1_1221-2 even if the inadvertent error can legally excuse ignorance of the law we are not factually persuaded by taxpayer’s argument in particular we are not convinced that taxpayer’s non-identification was either error or inadvertent as for being error the public statement relied upon by taxpayer indicates that it only considered the exchange-traded contracts to be economic hedges but did not consider the ptfb contracts as such further taxpayer’s prior audit response that there was no hedge accounting is consistent with the information_document_request that repeats taxpayer’s statement in an initial interview that it did not hedge commodity x given that some of the contracts in question were for the purchase of inventory and others were made speculatively or as investments it is difficult to accept taxpayer’s blanket contention that the arrangements would have qualified as hedging_transactions for federal_income_tax purposes stated otherwise it seems fairly clear that taxpayer did not make an error in not identifying many of the transactions as hedges as they were not primarily entered into to manage pricing risks sec_1_1221-2 we also are not factually persuaded by taxpayer’s claim of inadvertence taxpayer’s more recent responses to information document requests state that it was aware of the ability to treat hedges as ordinary under the tax rules but it made the decision not to further research such in one response it advised that it made the decision not to amend tax returns several years earlier when it first became aware of the opportunity to treat hedges as ordinary because of the cost and work involved though glossed over taxpayer continued to not identify the transactions as hedges even after the large losses several years ago and continued to treat gains and losses as capital this neglect of the rules continued even after the service raised detailed questions on audit regarding taxpayer’s hedging we are not in a position to challenge taxpayer’s assertion that it did not bother looking into the tax rules even after the large capital losses or after and as part of responding to the service audit inquiry regarding hedging however we can confidently state that at best taxpayer made the decision not to investigate further even after having at least a general appreciation that ordinary treatment might be available for tax hedges as a factual matter such a decision is not inadvertence it is deliberate and conscious based on the above we do not see factual grounds for concluding that taxpayer has satisfied its burden of proving either error or that it inadvertently failed to identify the ptfb or exchange-traded contracts as hedges given the above should dispense with the taxpayer’s hedge arguments it is not necessary to address as a legal matter at this time the question of whether and or when ignorance of the law excuses a failure to identify under the sec_1_1221-2 inadvertent error rule additional comments and caveats as discussed we will continue to coordinate with ----------on the sec_1221 issue particularly given the potential inventory_accounting and change in accounting_method implications of taxpayer’s sec_1221 argument based on facts provided to date we would not assume or concede that a taxpayer entered into ptfb contracts or each exchange-traded commodity x contract primarily to manage pricing risks of inventory ie as hedging_transactions or b taxpayer was unaware of the tax hedging requirements -- particularly without at least examining relevant source documents including public accounting firm and internal audit checklists though presumably not at issue in examination of the refund claim please be aware that sec_1256 requires mark-to-market accounting of the sec_1256 contracts absent timely identification of those contracts as hedging_transactions under sec_1256 also if evidence is produced to enable you to determine that any of the non- sec_1256 contracts are sec_1_1221-2 hedging_transactions even if not identified as such or that some of the sec_1256 contracts were timely and properly identified as hedging_transactions you may wish to touch base to discuss the sec_1_446-4 hedge accounting rules which generally require a taxpayer to clearly reflect income by reasonably matching the timing of income deduction gain_or_loss from a hedging_transaction with the timing of the income deduction gain_or_loss from the item or items hedged consistent with the carve out of sec_1256 contracts from revrul_2003_127 and the plain reading of the statutory language of sec_1256 the sec_1256 mark-to-market accounting regime and not the sec_1_446-4 hedge accounting rules applies to sec_1256 contracts that are not timely and clearly identified under sec_1256 even if the contracts would have otherwise constituted qualifying hedging_transactions if timely and properly identified thanks for contacting us on this and hope this helps with your disposition of this matter
